Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Juan Rossi, Reg# 69,385, the application has been amended as follows: 
LISTING OF CLAIMS:
11.	(Currently Amended):  A compliance system comprising:
	one or more processors; and
	at least one non-transitory computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the compliance system to:
receive, at the compliance system, endpoint group (EPG) inclusion rules defining which EPGs on a network should be included in each of a plurality of EPG selectors, the plurality of EPG selectors representing respective sets of EPGs that satisfy the EPG inclusion rules;
select, by the compliance system, the respective sets of EPGs that satisfy the EPG inclusion rules for inclusion in the plurality of EPG selectors, each respective set of EPGs being selected based on a respective portion of the EPG inclusion rules that is associated with the respective set of EPGs;

create, by the compliance system, a traffic selector comprising traffic parameters, the traffic parameters identifying traffic corresponding to the traffic selector;
create, by the compliance system, a security compliance requirement for the network based on configuration data, the configuration data comprising a first EPG selector from the plurality of EPG selectors, a second EPG selector from the plurality of EPG selectors, the traffic selector, and a communication operator defining a communication condition for traffic associated with the first EPG selector, the second EPG selector, and the traffic selector;
determine, by the compliance system, whether security policies configured on the network comply with the security compliance requirement; and
generate, by the compliance system, one or more compliance assurance events indicating whether the security policies configured on the network comply with the security compliance requirement.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest, in response to generating a mechanism for selecting a plurality of groups of endpoint devices that correspond to endpoint group inclusion rules for several endpoint group topologies, generating a traffic selecting mechanism including traffic parameters used to identify and analyze network traffic corresponding to the plurality of groups of endpoint devices, and generating network security 
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Yadav et al (US 10,142,353), which teaches using collected endpoint group data to monitor and determine security policy compliance;
(ii) 	US PG Pub Xie et al (US 2018/0324218), which discloses a network topology display disclosing monitored network security compliance; and
(iii) 	NPL document "Endpoint Security and Compliance Management Design Guide Using IBM Tivoli Ednpoint Manager" –IBM, Tivoli, 11/2012.
After thorough review of related prior art, the application has been deemed allowable because of the limitations of, in response to generating a mechanism for selecting a plurality of groups of endpoint devices that correspond to endpoint group inclusion rules for several endpoint group topologies, generating a traffic selecting mechanism including traffic parameters used to identify and analyze network traffic corresponding to the plurality of groups of endpoint devices, .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210211